Clark, J.
(dissenting): The evidence is not controverted that the local agent at Goldsboro did not have authority to quote rates of freight from that point to Liverpool (passing, as the freight must, over so many lines besides that for which he was agent); that the general agent at Richmond, in reply to an inquiry from local agent, quoted a rate of 89¡ cenls, and that by some error in transmission by telegraph this was received at Goldsboro as 69-J cents, and so quoted to the plaintiffs.
The mistake having been made by an agent or an employee of the railroad company, it is bound, but only to the extent that the plaintiffs had been misled and damaged by having acted upon it before the mistake was corrected, which was done promptly — as soon as the general agent had notice of the mistake which had been made in the transmission of the message.
If, by reason of the supposed reduction of the rate from 89\ cents to 69-|- cents, the plaintiffs had, before correction of the mistake, sold cotton in Liverpool at less than the market price, which is very improbable, or had bought cotton somewhat above the market rate in Goldsboro, which is possible, to whatever extent they had been thus damaged by relying upon the correctness of the dispatch the}' are entitled to compensation. There was no offer on the part of the railroad company through its general agent, who alone was authorized to speak for it, to carry at 69| cents. The local agent *579did not even hold himself out as having authority. He merely reported the query of defendant to the general agent and communicated his reply to the plaintiffs. There was no offer by the defendant, by accepting which a contract was made between the parties. There was simply an erroneous message delivered to the plaintiffs by an agency used by the defendant. The plaintiffs’ right to recover is not based upon ■a breach of contract on the part of defendant, for it made none at 89-|- cents, nor offered to make it. The right to recover is based upon the mistake made by the agent in delivering a message, which the plaintiffs had a right to rely upon till corrected, and to the extent that they were so misled and damaged by reliance upon the supposed message they are entitled to recover, but no further. This damage was not necessarily and not even probably the difference between 89J cents and 69-|- cents, but only the lower price at which the plaintiffs sold, or at the higher price at which they bought by reason of supposing they had gotten 20 cents per hundred pounds off of the usual rate of freight, and this not on the 500 bales, but on only so much thereof as they had bought or sold before the correction of the error was made known to them. This is the measure of plaintiffs’ loss, and not the value of the good bargain they thought they had made. There was no contract at 69| cents. The mind of the defendant never entered into such. There was a mistake of the agent used in transmitting the message, and the loss caused thereby should be borne, not by the party who in good faith relied on it, but by the party who employed such agency.
The principal is only bound by the acts of its agents within the scope of their agency. The scope of Drake’s agency at Richmond was to contract for rates. He made no offer at 89J cents. He made no mistake. He has done nothing that fixes any contractual liability upon the defendant. Yet, he is the only one who could have done so. The scope of the *580agency of the telegraph operator at Chase City, who, it seems, made the mistake, was not to make contracts, but to transmit messages. The defendant is only bound by his acts within the scope of its agency. Whatever damage the plaintiffs sustained by the mistake in relaying the message, the principal, the defendant company, is liable for, but not fora, breach of a contract, since that agent could not make a contract, if he had offered to do so, and certainly could not by making a mistake. In relaying the message he inadvertently took or erroneously transmitted six dots (.), the telegraphic marks for six, instead of a dash and four dots (-....), the sign for eight. This mistake of a dash for two dots, was, so to speak, a lapsus pennse on his part. It was no mistake- on the part of the contracting agent. The learning about unilateral mistakes has, therefore, no bearing, for there was no mistake on either side to the contract. The two sides simply never agreed. The defendant offered S9J cents, the plaintiffs thought they were accepting 69J cents.
Take a homely example. A landowner has an overseer, who is authorized to employ hands. The overseer sends a message by one of his employees to some one that he will give him employment for a year at $10 per month. By reason of carelessness, drunkenness or stupidity, the messenger says the overseer will give $30 per month. Could it be contended that the landowner must pay for a year three times, the usual price for an ordinary farm hand?” Not at all.. He is bound by the act of his overseer, who is authorized to. hire hands, in the absence of collusion and the like. But as-to the messenger, the principal is bound by his mistake only to the extent of the damages actually suffered by the other party, by relying upon the message before it is corrected. In the present case it does not appear whether the telegraph line was operated by the defendant’s agents and employees, or by an independent company. Nor does it make any difference to the plaintiffs, as the telegraph agency acted for the defen*581dant, who is liable for damages caused by its mistake. If the telegraph line was operated by a telegraph company, the defendant could recover of it what damages it has to pay plaintiffs by reason of its mistake in transmission. But that does not affect this question, which is as to the measure of damages the defendant must pay, by reason of the mistake. The Court should have instructed the jury, as prayed by the defendant, “ that there was never a contract or coming together of the minds of plaintiffs and defendant to ship cotton at 69-|- cents per 100 pounds to Liverpool, but that as the error was that of defendant’s agent the defendant was obliged to indemnify the plaintiffs against actual loss,” and that “ the defendant was not obliged to pay plaintiffs any profit plaintiffs would have made on the reduced price for freight on cotton.”